DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NO 343 139 B1 (Asbjorn) (copy provided by Applicant).

Regarding claim 1, Asbjorn discloses a method, comprising: 
capturing one or more images of a tubular being run into a well (laser scanners used to capture images; Fig. 1-5, page 7, lines 12-18), the tubular comprising a first tubular section (3) and a second tubular section (9) connected together by a connection (11) (Fig. 1);  
based on the captured one or more images, determining an elevation of the connection relative to a reference elevation of the well (presenting a result of relative positions between the pipe joint 3 and the casing string 9 wherein the positions are determined by means of triangulation; page 7, lines 12-35 and page 8, lines 1-25); 
based on the determined elevation, generating an operating condition (any deviation is calculated between the center line of the casing string 9 and the position of the casing joint 3 and a guiding signal is sent to the computer; elevator may be operated by robotics; page 7, lines 19-22; page 8, lines 22-40 and page 9, lines 1-6); 
determining whether an automation rule includes the operating condition; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device (any deviation is calculated between the center line of the casing string 9 and the position of the casing joint 3 and a guiding signal is sent to the computer; elevator may be operated by robotics; page 7, lines 19-22; page 8, lines 22-40 and page 9, lines 1-6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO 343 139 B1 (Asbjorn) (copy provided by Applicant) in view of GB 2 532 967 A (Mattias et al.) (copy provided by Applicant).

Regarding claims 2 and 3, Asbjorn discloses the method of claim 1 as discussed above.  Asbjorn fails to expressly disclose wherein the operating condition comprises an alignment position of the connection relative to a blowout preventer of the well or wherein the automation rule comprises a condition in which the connection is aligned with the blowout preventer.
Mattias discloses monitoring of a string with respect to a blowout preventer stack 99 (Abstract; figs. 2, 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asbjorn with the feature of Mattias in order to measure movement of the drilling equipment in relation to the mud stack to identify when the drill string is “in slips” (abstract).   

Regarding claim 4, Asbjorn discloses wherein the controllable device comprises a control panel in a remote location, and driving the controllable device comprises displaying a representation of the operating condition on the control panel (in a manual operator controller by an operator, at least one of the first guiding signal and the second guiding signal may be provided as visual and/or audible signals to an operator, in one embodiment the signals may be presented as visual signals on at least one monitor such as for example a display device. The visual signals may be presented by means of coloured lights, such as for example, red, yellow, and green signals wherein red signal light may indicate “no-go” while a green signal may indicate “go” with respect to relative position of the first pipe with respect to the second pipe) (Examiner notes that display is in a different (remote) location; page 4, line 34 – page 5, line 5).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO 343 139 B1 (Asbjorn) (copy provided by Applicant) as modified by GB 2 532 967 A (Mattias et al.) (copy provided by Applicant) and further in view of US Patent Application Publication No. 2004/0182574 (Adnan et al.).

Regarding claim 6, Asbjorn and Mattias disclose the method of claim 1 as discussed above.  Asbjorn fails to expressly disclose wherein the controllable device comprises a running tool that is running the tubular into the well, and driving the controllable device comprises adjusting a rate at which the running tool is running the tubular into the well.
	Adnan discloses the master control station has at least two interfaces for operators to issue control commands. The hardware interface has a plurality of input devices (such as buttons, joysticks, keypads) that provide the operator quick and easy access to control features such as injector speed/direction control, levelwind override, BOP activation, or emergency shutdown. The software interface allows the operator to control the other features, such as engine throttle, reel back tension, etc. In addition, the software interface also provides parameters for system monitoring purposes. Together, the hardware and software interfaces in the master control station 16 allow the operator complete control and monitoring of the coiled tubing operation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asbjorn combined with Mattias with Adnan to provide the operator with an interface that allows complete control of the controllable device in order to operate the pipe alignment system.

Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO 343 139 B1 (Asbjorn) (copy provided by Applicant) in view of US Patent Application Publication No. 2018/0300124 (Malladi et al.).

Regarding claim 11, Asbjorn discloses a system, comprising: 
An image sensor configured to capture an image stream of a tubular being run into a well (laser scanners used to capture images; Fig. 1-5, page 7, lines 12-18, page 10, lines 1-3, page 11, lines 1-16), the tubular comprising a first tubular section (3) and a second tubular section (9) connected together by a connection (11) (Fig. 1) and;  
A computer local to the image sensor and communicatively coupled to the image sensor (Fig. 1, page 7, lines 12-18, page 10, lines 1-3, page 11, lines 1-16), the computer configured to perform operations comprising:
Receiving an image stream from the image sensor (Fig. 1-5, page 7, lines 12-18, page 10, lines 1-3, page 11, lines 1-16); 
Determining, from the image stream, an elevation of the connection relative to a reference elevation of the well (presenting a result of relative positions between the pipe joint 3 and the casing string 9 wherein the positions are determined by means of triangulation; page 7, lines 12-35 and page 8, lines 1-25); 
Generating, based on the determined elevation, an operating condition (any deviation is calculated between the center line of the casing string 9 and the position of the casing joint 3 and a guiding signal is sent to the computer; elevator may be operated by robotics; page 7, lines 19-22; page 8, lines 22-40 and page 9, lines 1-6); 
determining whether an automation rule includes the operating condition; and in response to determining that the automation rule includes the operating condition, transmitting a signal to drive a controllable device in a remote location (any deviation is calculated between the center line of the casing string 9 and the position of the casing joint 3 and a guiding signal is sent to the computer; elevator may be operated by robotics; page 7, lines 19-22; page 8, lines 22-40 and page 9, lines 1-6).

Asbjorn fails to explicitly disclose an onsite edge gateway. 

However, Malladi discloses edge computing used to process data and forward data onto the cloud for further processing and notification (Abstract; Fig. 4; [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asbjorn and utilize an onsite edge gateway to process onsite sensor data and forward it to the cloud for further applications.

Regarding claim 12, Asbjorn discloses the image sensor is mounted in a fixed position (laser scanners 101, 102, page 7, lines 12-18, see fig. 1).

Regarding claim 14, Asbjorn discloses a computer 104 with one or more processors and a computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, and the programming instructions instruct the one or more processors to perform the operations (page 7, lines 25-35, page 8, lines 1-10; Fig. 1).  As discussed above, Malladi discloses the onsite edge gateway (see discussion for claim 11).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO 343 139 B1 (Asbjorn) (copy provided by Applicant) as modified by US Patent Application Publication No. 2018/0300124 (Malladi et al.) and further in view of GB 2 532 967 A (Mattias et al.) (copy provided by Applicant).


Regarding claims 15 and 16, Asbjorn discloses the system of claim 14 as discussed above.  Asbjorn fails to expressly disclose wherein the operating condition comprises determining an alignment position of the connection relative to a blowout preventer of the well or wherein the automation rule comprises a condition in which the connection is aligned with the blowout preventer.
Mattias discloses monitoring of a string with respect to a blowout preventer stack 99 (Abstract; figs. 2, 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asbjorn as combined with Malladi with the feature of Mattias in order to measure movement of the drilling equipment in relation to the mud stack to identify when the drill string is “in slips” (abstract).   

Regarding claim 17, Asbjorn discloses wherein the controllable device comprises a control panel, and driving the controllable device comprises displaying a representation of the operating condition on the control panel (in a manual operator controller by an operator, at least one of the first guiding signal and the second guiding signal may be provided as visual and/or audible signals to an operator, in one embodiment the signals may be presented as visual signals on at least one monitor such as for example a display device. The visual signals may be presented by means of coloured lights, such as for example, red, yellow, and green signals wherein red signal light may indicate “no-go” while a green signal may indicate “go” with respect to relative position of the first pipe with respect to the second pipe) (Examiner notes that display is in a different (remote) location; page 4, line 34 – page 5, line 5).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO 343 139 B1 (Asbjorn) (copy provided by Applicant) as modified by US Patent Application Publication No. 2018/0300124 (Malladi et al.) and GB 2 532 967 A (Mattias et al.) (copy provided by Applicant) and further in view of US Patent Application Publication No. 2004/0182574 (Adnan et al.).

Regarding claim 19, Asbjorn, Malladi, and Mattias disclose the system of claim 16 as discussed above.  Asbjorn fails to expressly disclose wherein the controllable device comprises a running tool that is running the tubular into the well, and driving the controllable device comprises adjusting a rate at which the running tool is running the tubular into the well.
	Adnan discloses the master control station has at least two interfaces for operators to issue control commands. The hardware interface has a plurality of input devices (such as buttons, joysticks, keypads) that provide the operator quick and easy access to control features such as injector speed/direction control, levelwind override, BOP activation, or emergency shutdown. The software interface allows the operator to control the other features, such as engine throttle, reel back tension, etc. In addition, the software interface also provides parameters for system monitoring purposes. Together, the hardware and software interfaces in the master control station 16 allow the operator complete control and monitoring of the coiled tubing operation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Asbjorn combined with Malladi and Mattias with Adnan to provide the operator with an interface that allows complete control of the controllable device in order to operate the pipe alignment system.

Allowable Subject Matter
Claims 5, 7-10, 13, 18, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683